CHINA DIRECT INDUSTRIES, INC. Suite 200 Deerfield Beach, Florida33441 telephone (954) 363-7333 telecopier (954) 363-7320 laz.rothstein@cdii.net November 28, 2011 'CORRESP' United States Securities and Exchange Commission treet N.E. Washington, D.C.20549 Attention: John Reynolds, Assistant Director James Lopez Shaz Niazi Re: China Direct Industries, Inc. Schedule 14A Filed October 18, 2010 File No. 001-33694 Ladies and Gentlemen: China Direct Industries, Inc. (the “Company”) is in receipt of the staff’s comment letter dated November 15, 2011. Following are the Company’s responses to the staff’s comments. Preliminary Proxy Statement on Schedule 14A General 1.We note that you have outstanding comments on your Form 10-K for the fiscal year ended September 30, 2010 and other periodic reports. Please note that these comments must be resolved prior to filing and mailing the definitive proxy statement. RESPONSE: The Company is working with the staff to resolve the outstanding comments. 2.It is unclear why you have not provided the pro forma and target company information required by Item 14(b)(8)-(11) of Schedule 14A and the target company information required by Item 14(c)(2) of Schedule 14A.Please revise to include such information or provide us with a thorough analysis of why such disclosure is not required. RESPONSE: The Company has concluded that no pro forma or target company information identified in Item 14(b)(8)-(11) of Schedule 14A and the target company information required by Item 14(c)(2) of Schedule 14A is required The Company disclosed on page 34 of the preliminary proxy that the Company evaluated the application of Rule 8-04(c)(4) of Regulation S-X and concluded that the Share Transfer described in the Proxy does not, in the aggregate, meet or exceed any of the conditions specified in Rule 8-04(b) at the 50% level. In addition, since the Company determined that the Share Transfer did not require inclusion of financial statements of the target companies in the proxy statement, the Company relied upon Rule 11-01(c) to conclude that pro-forma financial information need not be presented in the proxy statement. Accordingly, financial statements for each of the Transfer Companies, and pro-forma financial information, are not included the Proxy Statement but will be filed within the time prescribed by applicable SEC rules, by an amendment to a Current Report on Form 8-K to be filed with the SEC no later than 75 days after completion of the acquisitions. To further respond to the staff’s comment, Items 14(b)(8)-(10) require the financial data required by Item 301 of Regulation S-K.Item 301(c) of Regulation S-K provides that “A registrant that qualifies as a smaller reporting company, as defined by Rule 229.10(f)(1), is not required to provide the information required by this Item.” The Company is a smaller reporting company as defined in Rule 405 of Regulation S-K and as disclosed in the Company’s annual report on Form 10-K for the year ended September 30, 2010. - 1 - With respect to the financial statements of the target company provided for under Items 14(b)(11) and 14(c)(2) of Schedule 14A, Rule 8-04(c)(4) of Regulation S-X provides an exclusion for these requirements as follows: “… proxy statements need not include separate financial statements of the acquired or to be acquired business if it does not meet or exceed any of the conditions specified in paragraph (b) of this section at the 50 percent level, and either: i.The consummation of the acquisition has not yet occurred; or ii.The effective date of the registration statement, or mailing date in the case of a proxy statement, is no more than 74 days after consummation of the business combination, and the financial statements have not been filed previously by the registrant.” The Company has determined that none of the conditions specified in paragraph (b) of Rule 8-04 exceed the 50% level as noted in the summary below: Entity Investment Test Asset Test Income Test Lingshi-Xinghai 15
